United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      October 5, 2004

                                                               Charles R. Fulbruge III
                               No. 03-30560                            Clerk
                             Summary Calendar


                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                       ALBERT BAHAM; JACK WILLIE,

                                           Defendants-Appellants.
-----------------------------------------------------------------


                               No. 03-30580
                             Summary Calendar


                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                               JACK WILLIE,

                                                     Defendant-Appellant.


           Appeals from the United States District Court
               for the Eastern District of Louisiana
                        USDC No. 01-CR-236-2
                       USDC No. 01-CR-292-1-C


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*




     *
             Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
            Counsel appointed to represent Albert Baham and Jack

Willie in appeal No. 03-30560 have requested leave to withdraw and

have filed a brief as required by Anders v. California, 386 U.S.

738 (1967).       Willie’s same court-appointed attorney has also re-

quested leave to withdraw and has filed an Anders brief in appeal

No. 03-30580.      We sua sponte consolidate the appeals pursuant to

FED. R. APP. P. 3(b)(2).

            In appeal No. 03-30560, Baham and Willie have each filed

separate responses in which they both seek the appointment of

substitute counsel.        Baham’s and Willie’s pro se requests are

DENIED.

            Our    independent     review   of   counsels’   briefs   and   the

records    for    both   appeals    discloses     no   nonfrivolous   issues.

Counsels’ motions for leave to withdraw are GRANTED, counsel are

excused from further responsibilities, and appeal Nos. 03-30560 and

03-30580 are DISMISSED.       See 5TH CIR. R. 42.2.

            APPEALS CONSOLIDATED; PRO SE REQUESTS FOR SUBSTITUTE

APPELLATE COUNSEL DENIED; APPEALS DISMISSED; MOTIONS TO WITHDRAW

GRANTED.




                                       2